Title: To James Madison from Pierce Butler, 15 September 1812
From: Butler, Pierce
To: Madison, James


Sir
Philada. September 15: 1812
It is with reluctance I again intrude on You. By a letter I this day recd from the Island of Great St Simons in the State of Georgia, I learn that Your kind intention of affording protection to that Island has not been carried into execution—allow me to give you an extract from the letter, by which You may form an opinion—“I will first inform You respecting the Gun-boats and Barges—The kind and feeling attention of the President, which You inform’d Us of, reliev’d the feelings of all the Settlers on the Island; but they are again depressd, as no protection has come to the Island. About three weeks past, information came from Savannah, that there were four Barges on their way from the Northward to St Simons; for the protection of this Island; one of them came as far as Doboy, and return’d. It has since been reported, that the Barges are at Sunsbury in Liberty County. About one week past, two Gun-boats came to this County; one is station’d at St Simons sound; the other is gone up Turtle River; one of the Gun Boats ought to be Station’d at the North end, say Long Island inlet, for the protection of Great St Simons; and for the protection of the Altamaha River, and the Settlers thereon—One Gun boat at the South end of Great St. Simons; the Barges used in rowing between, woud afford ample security—In Our Judgement there has been some foul-play, as regards the Barges, or they would not have been station’d at Sunbury. Even if these Six Barges were intended to move from place, to place, as a look out for the whole Sea-Coast of Georgia, St Simons is assuredly the proper place for head quarters—If Sunsbury is a place of so much consequence, why erect the Light House on St Simons!”
The Interest I have myself in common with many respectable Residents on the Island of St. Simons, will plead my apology for this intrusion. I am respectfully Sir Your most obedient
P. Butler
